      Case 3:20-cv-00306-B Document 66 Filed 02/02/21                  Page 1 of 8 PageID 527



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 DIANA B. FOSTER,                                 §
                                                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §     CIVIL ACTION NO. 3:20-CV-0306-B
                                                  §
 TARGET CORPORATION,                              §
                                                  §
      Defendant.                                  §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Target Corporation’s Motion for Summary Judgment (Doc.

39) and Objections to Evidence Filed in Support of Plaintiff’s Response (Doc. 52). For the reasons

that follow, the Court GRANTS Target’s motion and OVERRULES its objections as MOOT.

                                                   I.

                                          BACKGROUND1

         This is a slip-and-fall case. Plaintiff Diana B. Foster was shopping in the meat department of

a Target store when she slipped and fell on the floor. Doc. 48, Pl.’s App., 3. The meat department

is a small area—“[j]ust a little bit bigger” than “a typical dining room table[.]” Id. at 18. When Foster

fell, she had been walking around a roughly six-foot-long meat cart, id. at 21, 37, which Target

employee Ryan Phelps was using to re-stock lunch meats. Id. at 19. Phelps had been re-stocking

shelves in the meat department for about fourteen minutes prior to Foster’s fall. See Doc. 41, Def.’s




         1
         The Court draws its factual history from the pleadings and the summary-judgment record. Any
contested fact is identified as the contention of a particular party.

                                                  -1-
   Case 3:20-cv-00306-B Document 66 Filed 02/02/21                        Page 2 of 8 PageID 528



App. F (Video), 5:13:37–5:27:45.2 As part of his employment duties, Phelps is required to look out

for spills. Doc. 48, Pl.’s App., 15, 31.

        At the time of Foster’s fall, Phelps was standing within two feet of Foster with his back to

toward her. Id. at 23–24. He immediately knelt down to help her, but she struggled to regain her

footing. Id. at 3; see Doc. 41, Def.’s App. F (Video), 5:27:54. Foster explains she “continued to slip

[on a] substance,” which “covered an area big enough that both of [her] feet and hands touched it

on the floor[.]” Doc. 48, Pl.’s App., 4. When Foster was finally able to stand up, Phelps inspected the

area but saw “nothing on the floor.” Id. at 25. Likewise, in Foster’s deposition, she stated that she did

not see a substance on the floor, but she felt an “oily or greasy” substance in the area where she fell.

Doc. 41, Def.’s App., 15. After Foster’s fall, Target’s store manager completed a “Guest Incident

Report,” in which he stated, under the heading “Guest description of what happened,” that Foster

slipped on a “wet spot on [the] ground in [the] meat area[.]” Doc. 48, Pl.’s App., 43.

        Foster now asserts a premises-liability claim against Target, seeking to recover damages she

incurred as a result of her fall. Doc. 22, Pl.’s Second Am. Compl., 3–5. Target moved for summary

judgment, arguing that Foster lacks sufficient evidence to sustain her claim. Doc. 39, Def.’s Mot.,

1–2. Additionally, Target filed objections to several statements in Foster’s affidavit submitted in

support of her response to Target’s motion. See generally Doc. 52, Objs. The Court has received all

briefing on Target’s summary-judgment motion, and the deadline to respond to Target’s objections

has passed. Accordingly, Target’s motion and objections are now ripe for review.



        2
         Based on the video, it is difficult to discern when Phelps entered the meat area. But Foster contends
Phelps appeared in the meat area at 5:13:37, Doc. 47, Pl.’s Resp. Br., 9, and Target does not suggest
otherwise. See generally Doc. 40, Def.’s Mot. Br.; Doc. 53, Def.’s Reply Br.

                                                    -2-
   Case 3:20-cv-00306-B Document 66 Filed 02/02/21                    Page 3 of 8 PageID 529



                                                  II.

                                       LEGAL STANDARD

        Federal Rule of Civil Procedure 56(a) provides that summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The substantive law governing a matter

determines which facts are material to a case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). The summary-judgment movant bears the burden of proving that no genuine issue of

material fact exists. Latimer v. Smithkline & French Lab’ys, 919 F.2d 301, 303 (5th Cir. 1990). Usually,

this requires the movant to identify “those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, which it believes demonstrate

the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(quotation marks omitted). But if the non-movant ultimately bears the burden of proof at trial, the

summary-judgment movant may satisfy its burden by pointing to the mere absence of evidence

supporting an essential element of the non-movant’s claim. See Austin v. Kroger Tex., L.P., 864 F.3d

326, 335 n.10 (5th Cir. 2017).

        Once the summary-judgment movant has met this burden, the burden shifts to the

non-movant to “go beyond the pleadings and designate specific facts” showing that a genuine issue

exists. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.1994) (per curiam) (citing Celotex, 477

U.S. at 325). “This burden is not satisfied with ‘some metaphysical doubt as to the material facts,’

by ‘conclusory allegations,’ by ‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence.” Id.

(citations omitted). Instead, the non-moving party must “come forward with specific facts showing



                                                 -3-
     Case 3:20-cv-00306-B Document 66 Filed 02/02/21                   Page 4 of 8 PageID 530



that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (emphasis in original) (quotation marks omitted).

        “[C]ourts are required to view the facts and draw reasonable inferences in the light most

favorable to the party opposing the summary[-]judgment motion.” Scott v. Harris, 550 U.S. 372, 378

(2007) (alterations incorporated) (quotations marks omitted). But the Court need not “sift through

the record in search of evidence to support a party’s opposition to summary judgment.” Ragas v.

Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citation and quotation marks omitted).

If the non-movant is unable to make the required showing, the Court must grant summary judgment.

Little, 37 F.3d at 1076.

                                                   III.

                                              ANALYSIS

A.      The Court Grants Summary Judgment in Favor of Target.

        Target moves for summary judgment on two grounds: (1) Target did not have actual or

constructive knowledge of an unreasonably dangerous condition; and (2) there was no unreasonably

dangerous condition on Target’s premises. Doc. 40, Def.’s Mot. Br., 4.

        It is undisputed that Foster was Target’s invitee. See id. at 17. Target thus owed Foster “a duty

to exercise reasonable care to protect her from dangerous conditions in the store that were known

or reasonably discoverable[.]” Wal-Mart Stores, Inc. v. Reece, 81 S.W.3d 812, 814 (Tex. 2002)

(citation omitted). To sustain a premises-liability claim as an invitee, Foster must show that:

(1) Target had “[a]ctual or constructive knowledge of some condition on the premises”; (2) “the

condition posed an unreasonable risk of harm”; (3) Target “did not exercise reasonable care to



                                                  -4-
   Case 3:20-cv-00306-B Document 66 Filed 02/02/21                       Page 5 of 8 PageID 531



reduce or eliminate the risk”; and (4) Target’s “failure to use such care proximately caused [Foster’s]

injuries.” Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992) (citations omitted).

        Foster may satisfy the first element, Target’s knowledge of a condition, by establishing that:

(1) Target “placed the substance on the floor”; (2) Target “actually knew that the substance was on

the floor”; or (3) “it is more likely than not that the condition existed long enough to give [Target]

a reasonable opportunity to discover it,” thereby providing Target with “constructive knowledge.”

McCarty v. Hillstone Rest. Grp., Inc., 864 F.3d 354, 358, 359 (5th Cir. 2017) (citing Reece, 81 S.W.3d

at 814–15) (applying Texas law).

        As explained below, the Court concludes that Foster has not created a genuine issue of

material fact regarding Target’s knowledge of the condition at issue.3

        1.      Foster does not create a genuine issue of material fact as to whether Target placed
                the substance on the floor or knew of its existence.

        Foster first argues that Target—through its employee, Phelps—placed the substance on the

floor and thus had knowledge of its existence. Doc. 47, Pl.’s Resp. Br., 15.4 In support, Foster points

out that at the time of her fall, Phelps was stocking lunch meats by moving them from his cart into

the meat cooler. Id. Further, Foster states that Phelps “has seen damaged product, including meat,”

previously and, “on previous occasions, spilled substances that required clean up[.]” Id. (emphasis

omitted). Based on this evidence, Foster contends that a jury could find that Phelps created the

dangerous condition that caused Foster’s fall “by spilling the contents from the meat products he was


        3
         As a result, the Court need not analyze whether Foster raised a genuine issue of material fact as to
whether an unreasonably dangerous condition existed.
        4
         Foster appears to combine the first and second methods of proving knowledge, see id., so the Court
addresses them together.

                                                    -5-
   Case 3:20-cv-00306-B Document 66 Filed 02/02/21                    Page 6 of 8 PageID 532



stocking.” Id.

        The Court disagrees. Foster’s contention is pure speculation—she provides no evidence that

Phelps spilled meat-packaging contents onto the floor. Rather, she relies solely on the fact that

Phelps has seen damaged meat products before and has, in the past, spilled a substance. “At best, this

evidence raises a mere suspicion that [Phelps] might have . . . spilled a foreign substance where the

fall occurred.” McCarty, 864 F.3d at 359. Accordingly, this evidence is insufficient to create a

genuine issue of material fact regarding whether Phelps spilled the substance upon which Foster

slipped. See id. (citation omitted).

        2.       Foster fails to create a genuine fact issue regarding whether Target had constructive
                 knowledge of the substance.

        Foster next argues that Phelps had constructive knowledge of the substance on the floor.

Doc. 47, Pl.’s Resp. Br., 15. In sum, Foster contends that given Phelps’s proximity to Foster, the small

size of the area in which they stood, and the fact that Phelps had been stocking meat in the area for

fourteen minutes before Foster’s fall, a reasonable jury could find that Phelps had constructive

knowledge of the substance. Id. at 15–16 (citing the video). And according to Foster, the fact that

Phelps was required to look out for spills during his shift further supports a finding of constructive

knowledge. Id. at 17.

        These circumstances, however, do not create a genuine factual dispute regarding Phelps’s

constructive knowledge. In a premises-liability case, a plaintiff can establish constructive knowledge

“by showing that the condition had existed long enough for the owner or occupier to have discovered

it upon reasonable inspection.” CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 102–03 (Tex. 2000).

The determination of “[w]hat constitutes a reasonable time for a premises owner to discover a


                                                 -6-
   Case 3:20-cv-00306-B Document 66 Filed 02/02/21                     Page 7 of 8 PageID 533



dangerous condition” is a fact-specific inquiry, and evidence of an employee’s physical proximity to

the condition “will often be relevant to the analysis.” Reece, 81 S.W.3d at 816. But irrespective of

whether “an employee was in close proximity” to a conspicuous or not-so-conspicuous condition,

“there must be some proof of how long the hazard was there before liability can be imposed[.]” Id.

        Here, Foster does not provide any evidence indicating the amount of time the substance

remained on the floor before she fell. Instead, she relies on the amount of time Phelps spent in the

meat section prior to her fall, as well as his proximity to her—and presumably to the substance—at

the time of the fall. But this evidence does not bear upon the duration the substance was on the

floor. And to the extent Foster argues that Phelps had constructive notice of the substance because

he spilled it, the Court has already found Foster’s evidence too speculative to support such an

inference. See supra at 6. As a result, even viewing the evidence in the light most favorable to Foster,

the Court holds she has not raised a genuine issue of material fact as to whether Target had

constructive notice of the substance on the floor. See, e.g., Reece, 81 S.W.3d at 816–17 (finding no

evidence of constructive knowledge where the plaintiff presented “no evidence to indicate how long

the spill existed before [the plaintiff] fell”); McCarty, 864 F.3d at 360 (same); Morales v. Kroger, L.P.,

2019 WL 3936751, at *3 (N.D. Tex. Aug. 20, 2019) (same); Brawhaw v. Kroger Co., 2010 WL

3703850, at *5 (N.D. Tex. Sept. 22, 2010) (same).

        Because Foster fails to create a genuine issue of material fact as to whether Target had

knowledge of the condition at issue, the Court GRANTS summary judgment in favor of Target on

Foster’s premises-liability claim.




                                                  -7-
     Case 3:20-cv-00306-B Document 66 Filed 02/02/21               Page 8 of 8 PageID 534



B.      The Court Overrules Target’s Objections as Moot.

        After Foster filed her appendix in response to Target’s motion for summary judgment, Target

objected to several statements from Foster’s affidavit in the appendix. See generally Doc. 52, Objs.

Because the Court has not relied upon any of these statements in reaching its decision, it

OVERRULES Target’s objections as MOOT.

                                                IV.

                                        CONCLUSION

        For the aforementioned reasons, the Court GRANTS Target’s summary-judgment motion

(Doc. 39) and OVERRULES its evidentiary objections (Doc. 52) as MOOT.



        SO ORDERED.

        SIGNED: February 2, 2021.




                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                               -8-
